MAY TERM, 1798.Error to Anne-Arundel county court. It was an action of replevin brought by the plaintiff in error; and the *164cáuse, by consent, was referred to arbitrators. An award was returned, whereby the arbitrators awarded* that the plaintiff should páy unto the defendant the sum of 87l. 10s. Od. current money, being the siiin dtie for rent for which thé property wás takeii, with interest thereon from the 1st of January 1792, and all l&gal coats. The county court rendered judgment upon the award, “that the defendant'recover against' the plaintiff as well the sum of 871. 10s. Oil. current money, with interest thereon from tho 1st of January 1792, as the sum of,” &c. “adjudged for'costs,” &c. ‘ ' ' ’ " ’ 'The general Court awarded a writ of diminution to the county court, oh the ground tiiat the county court had authority at any time to correct their judgment, where it had been informally entered by their clerk, and that they could correct clerical errors at any time. Upon the production of which writ, the county court did correct the judgment, which had been entered by their Clerk, and a new record was transmitted to the general court, in which the judgment was, “that the defendant have return of the negro slaves aforesaid in the declaration aforesaid’mentioned,’to hold to him,”. &c. and also “that the defendant recover against the plaintiff the sum of 871. 10s, O’d, current money, with interest thereon from the’ 1st of January 1792, by the arbitrators aforesaid, inform aforesaid awarded, and the sum of,” &c. adjudged for costs &c« ’ '> Judgment Asttiemed, (a.)*165Key, for tlie plaintiff in error.Infant appeared by attorney, and after error amended — Sira. 33, 114.Judgment amended after error and argument, by altering it from a judgment against executor de bonis' prapriis and making it de bonis testatoris, si non, &c: — 5 Burr. 2730. Cro. Jac. 444. 1 Ld. Raym. 68.' Minntes taken right, but judgment entered wrong, amended. Cro. Jac. 635; Dou 361, 648.Amendment in the court below after error assigned and argument in the court above — 2 Ld. Raym. 1570. 2 Stra. 786, 869. Roug. 109.Mistake of the attorney amended after several terms — 1 T. R. 782.